COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Ramon Salgado

Appellate case number:   01-14-00328-CR

Trial court case number: 868211

Trial court:             177th District Court of Harris County

        On August 6, 2014, appellant filed his “Motion to Extend Time to File the Motion for
Rehearing.” The motion is GRANTED. Appellant’s motion for rehearing is considered timely
filed as of August 18, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: August 26, 2014